DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Information Disclosure Statement
The IDS submitted with the application between December 30, 2021 and October 21, 2022 has been acknowledged. However, huge and extensive number of articles, office actions (including Allowability Notice, Final, and Non-Final office actions), and foreign patent publications, included in the IDS, and extensive length in some of the publication articles, the Applicant failed to provide a concise explanation of why the information is being submitted, how the information is understood to be relevant, and whether one or more are highly relevant with pinpoint citations to specific pages and specific lines (See, MPEP § 609.04(a)(III), final paragraph, Provision of these explanations with specific citations to pages and lines is encouraged by the Office. For example, the Applicant failed to provide a concise explanation of why foreign patent publication EP 0696670 A1 listed in IDS (10/21/2022, FOREIGN PATENT DOCUMENTS, item #2) dealing with door open/close decision related to a person movement, the publication article “Few-shot Adaptive Faster R-CNN” by Tao Wang et al, and solving human recognition of objects due to poor adaptability to new domain, are included in IDS, how the disclosure of EP 0696670 A1 and the publication article by Tao Wang et al above is understood to be relevant, and whether any one or more are highly relevant with pinpoint citations to specific pages and specific lines. The similar Foreign Patent publications and articles without citation of how they are relevant may also be included in the IDSs.
Because the Applicant failed to provide a concise explanation of why the information is being submitted, how the information is understood to be relevant, and whether one or more are highly relevant with pinpoint citations to specific pages and specific lines in the IDSs, Each non-patent literature document listed in the information disclosure statements and not crossed-through has been considered only to the extent of the title of the document or, if lacking a title, the first word of the first page. Each foreign patent document listed in the information disclosure statements and not crossed-through has been considered only to the extent of the country from which the document originates and the document number. Each communication from the U.S.P.T.O. or a foreign patent authority, listed in the information disclosure statements, and not crossed-through has been considered only to the extent of the application number, the country or authority from which the communication originates, the communication type, and the date the communication was mailed or, if a different date appears on the document instead of a mailing date, the different date. Each document listed in the information disclosure statements that is (1) not a U.S. Patent or U.S. Publication, (2) not covered by one of the preceding sentences in this paragraph, and (3) not crossed-through has been considered only to the extent of the first word of the first page. 
If Applicant(s) desires Examiner perform further consideration of the references,
Applicant(s) must provide a concise explanation of why the information is being
submitted, how the information is understood to be relevant, and whether one or more
are highly relevant with pinpoint citations to specific pages and specific lines (See,
MPEP § 609.04(a)(III), final paragraph, Provision of these explanations with specific
citations to pages and lines is encouraged by the Office).
The Applicant respectfully notified: the submitted IDSs are identified to be of extensive in length and large number in quantities with a significant lack of clarity as to how a large percent of the listed references could possibly be material to patentability of the presently claimed invention. Forcing an examiner to find a needle in a haystack is probative of bad faith (Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995)). Such acts of cloaking relevant references by inclusion in a long list of citations may not comply with Applicant's duty of disclosure (Penn Yah Boats’, Inc. v. Sea Lark Boats’, Inc., 359 F. Supp. 948 (S.D. Fla. 1972)). Similarly, failing to highlight to an examiner buried references disclosing a particularly relevant
embodiment to the pending claims has been found to be misrepresentation, resulting in
holding patents unenforceable due to inequitable conduct (Golden Valley Microwave Foods' Inc. v. Weayer Popcorn Co. Inc., 837 F. Supp. 1444, 1477 (N.D. Ind. 1992); Penn Yah Boats’, Inc. v. Sea Lark Boats’, Inc., 359 F. Supp. 948,965 (S.D. Fla. 1972)).

Specification
The application specification failed to disclose the claimed feature “encoding a dominant eigenvector of an eigensystem” as recited in claim 20, and wherein the specification merely reads “the basis functions” such as “virtual transducers” “encoded by the eigensystem (para [0054], USPGPub 20220095068 A1, hereinafter)” and “the eigenvector output must be filtered in angle to prevent sharp changes introducing unwanted frequency content (para [0239])”, “ the eigenvector result from the power iteration (para [0054])”, etc. are not support to the claimed feature above.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “a linear system solution” with the claimed feature “control points similar to those used in a linear system solution that stabilizes to frequency output at the plurality of transducers” recited in claim 20  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27-33 are rejected under 35 U.S.C. 101 because the claim is not to a process, machine, manufacture, or composition of matter. 
Claim 27 recites “a system comprising: an acoustic field from a transducer array …; a plurality of control points to be experienced by … one user, …; and a modulated pressure field comprising … frequencies to … control points …” and wherein the claimed “acoustic field” is nothing more than a wave in the air generated from “a transducer array”, the claimed “control points” in the air of a space, and “experienced by” “one user”, and the claimed “pressure field” is nothing more than a signal having “frequencies” and therefore, the claimed “system” is nothing more than a signal per se and is not patentable subject matter.
Claim 28 further recites the function of “pressure field” to reduce “sound wave” for building an “amplitude” which failed to rectify the problem of the parent claim 27 and thus, rejected for the same statutory category above.
Claim 29 further recites “Fourier-series representation of a desired waveform” which failed to rectify the problem of the parent claim 28 and thus, rejected for the same statutory category above.
Claim 30 further recites the function of “different frequencies” emitted by “transducers”, which failed to rectify the problem of the parent claim 29 and thus, rejected for the same statutory category above.
Claim 31 further recites “an optimization scheme” used for “grouping the multiple frequencies and associated amplitudes …” which also failed to rectify the problem of the parent claim 30 and thus, rejected for the same statutory category above.
Claim 32 further recites “frequencies … in Hz” which also failed to rectify the problem of the parent claim 27 and thus, rejected for the same statutory category above.
Claim 33 further recites “multiple frequencies” assist “minimizing high pass parametric audio” which failed to rectify the problem of the parent claim 30 and thus, rejected for the same statutory category above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20-26, 28-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 20 recites “an effect that one control point of given phase and amplitude has on other control points of given phases and amplitudes to approximate a basis vector of a set of linear modification that have different overall effects on constructive and destructive interference across the control points similar to those used in a linear system solution that stabilizes to frequency output at the plurality of transducers” and wherein (1) it is unclear what “given phase and amplitude” is referred to, it is unclear whether “phase and amplitude” are referred to audio signal fed to the “transducers” or acoustic sound waves in the air and emitted by “the transducers” and thus, renders claim indefinite.    and however, it is unclear whether this term is referred back to “a local playback network” in line 1 and in line 3-4 of claim 1 and thus, renders claim indefinite. Claim 20 further reciters “similar to those used in a linear system solution that stabilizes to …” which is confusing because it is unclear what “those” is referred to, and it is unclear whether “those” is referred to “linear modifications”, “overall effects”, “given phases and amplitudes”, or “control points”. Claims 21-26 are rejected due to the dependencies to claim 20.
Claim 28 recites “The system of claim 28” which referred to self and wherein “the system”, “the time-varying pressure field”  have insufficient antecedent bases for the limitations in claim 28, and cause confusing because it is unclear what “the system” is and what “the time-varying pressure field” is and thus, renders claim indefinite. Claims 29-33 are rejected due to the dependencies to claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-21, 27 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Carter et al. (WO2014181084 US 20160124080 A1, hereinafter Carter; the national stage 371(c)(1) US 20160124080 A1 which is applied hereinafter).
Claim 20: Carter teaches a method (title and abstract, ln 1-17, method steps in figs. 1, 3 ) comprising: 
i) producing an acoustic field from a transducer array (at step 24 in fig. 1, para 65, and step 54 in fig. 3, para 121), the transducer array comprising a plurality of transducers (the transducer 68 having one or more transducers, para 12) having known relative positions and orientations (having known relative positions and orientations, para 34); 
ii) defining a plurality of control points to be experienced by at least one user (e.g., defining points of intersection 80, 82 between a user’s hand 72 and a virtual shape 78, para 126), wherein each of the plurality of control points has a known spatial relationship relative to the transducer array (each of the plurality of control points has a known spatial relationship relative to the array of transducers, para 34); 
iii) encoding a dominant eigenvector of an eigensystem that describes an effect that one control point of given phase and amplitude (determining a right eigenvector as an element of a matrix representing effects of spatially-distributed control points for each of the control points with an initial phase and amplitude at step 18, in fig. 1, para 62 and at step 44 in fig. 3, para 44; e.g., the effects or desired relative high amplitude of the acoustic field at the control points 82, 80 as haptic feedback to the user via the hand in fig. 4, para 25, 126) has on other control points of given phases and amplitudes (e.g., control points divided into two groups, one of the groups having relatively high amplitude than other one of the groups, i.e., dominant effects represented by dominant eigenvectors, para 27) to approximate a basis vector of a set of linear modifications that have different overall effects on constructive and destructive interference across the control points (two groups having at least different effect including difference of amplitude, para 27; for some control points, the user’s hand does not in contact with the shape and cannot feel residual ultrasound surrounding the shape, i.e., destructive effect at the air or at the determined eigenvalues at those control points, inherently, and constructive interference in other area for the hand can feel, e.g., at control points 80, 82 in fig. 4, para 27, 39) similar to those used in a linear system solution that stabilizes to frequency output at the plurality of transducers (e.g., using CGEEV routine of the MAGMA GPU linear algebra library and CGELS LAPACK routine of the MAGMA GPU linear algebra library may be used, para 98; some system uses a modulation carrier 40kHz; and other system uses modulation of acoustic waves between 0.1Hz to 500Hz also using the CGELS LAPACK or CGEEV routine of linear algebra library so that suitability of the apparatus by using frequencies between 0.1Hz and 500Hz for use in haptic feedback application because skin are most sensitive to changes in skin deformation at these frequencies other than using 40kHz, para 44; i.e., the system having modulation between 0.1Hz and 500Hz is inherently stable and applied by the LAPACK or CGEEV routine for suitability of sensing the tactile feedback by user’s skin above).
Claim 27: Carter teaches a system (title and abstract, ln 1-17, a system in figs. 4) comprising: 
i) an acoustic field from a transducer array (an array of transducer 68; producing acoustic field at control points 80, 82 with relative high amplitude between the hand 72 and the virtual shape 78, para 126), the transducer array comprising a plurality of transducers having known relative positions and orientations (the transducer 68 having one or more transducers, para 12; having known relative positions and orientations, para 34); 
ii) a plurality of control points to be experienced by at least one user (e.g., the points 80, 82 having relative high amplitude of the acoustic field in fig. 4, para 126), wherein each of the plurality of control points has a known spatial relationship relative to the transducer array (each of the plurality of control points has a known spatial relationship relative to the array of transducers, para 34 and the discussion in claim 20 above); 
iii) a modulated pressure field (represented by acoustic field with relative high or low amplitude, abstract; e.g., producing a large amount of sound pressure by muRATA MA40S4S transducers, para 89) comprising the plurality of transducers emitting different frequencies to one of the plurality of control points (modulated by frequencies between 0.1Hz and 500Hz, or 40kHz, or between 200Hz and 300Hz, para 43-44; two or more frequencies of acoustic field generated, para 90) to create a time-varying pressure field functionally equivalent to amplitude modulation (e.g., the modulation between 0.1Hz and 500Hz to provide better tactile feedback to user’s skin or hand to feel; the user’s hand is moving and tacked by an object tracker 70, and thus, faster and more predictable control point solution time, para 128; or the control points dynamically reassigned in the 3D space, para 131, i.e., time-varying pressure field following the reassigned control points for user to feel the tactile feedback by relative high amplitude compared to other area, para 26).
Claim 21: Carter further teaches, according to claim 20 above,  The method as in claim 20, further comprising: iv) ensuring that a phase expressed at one of the control points does not change more than a given angular amount (defined and limited by size of lookup table, para 16, 106, precalculated, para 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (above) and in view of reference Long et al (“Rendering Volumetric Haptic Shapes in Mid-Air using Ultrasound”, Dept. of Computer Science, Univ. of Bristol, UK, ACM Transaction on Graphics, vol 33, No. 6, Article 181, pp.1-10, November 2014, hereinafter Long).
Claim 22: Carter teaches all the element of claim 22, according to claim 21 above, including wherein ensuring that the phase expressed at one of the control points does not change more than the given angular amount occurs (defined the lookup table, para 16; the look-up table is precalculated, para 13, and thus, a size and number quantity of the look-up table is inherently limited), except through complex-valued division.
Long teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-17) and wherein producing an acoustic field from a transducer array is disclosed (acoustic field in fig. 6, by a transducer array in fig. 8); defining a plurality of control points to be experienced by at least one user (user’s hand with the virtual object and creating haptic feedback in fig. 8, 4.2 Hand-Object Intersection Sampling, para 1) and wherein a given angular amount occurs through complex-value division (complex number describing phase and amplitude and as part of the acoustic field 
    PNG
    media_image1.png
    23
    103
    media_image1.png
    Greyscale
 in equation 6, p. 4, and phase representation in equation 12, 3.5 Algorithm Evaluation, p.6) for benefits of achieving a better performance in generating acoustic field (smoothly changes in space, and using local constructive and destructive to achieve a target acoustic field distribution, 3.2 The Control Point Position Phase Eigenproblem, p.4, para 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the complex-valued division for the angular amount, as taught by Long, to the phase change not more than the given angular amount in the method, as taught by Carter, for the benefits discussed above.
Claim 23: the combination of Carter and Long teaches all the elements of claim 23, including the given angular amount (Carter, defined by the look-up table, and the discussion in claim 21 above and Long, the phase offset in equation 12), and the unit amplitude complex-valued components of the eigenvector in a current time-step and corresponding set of complex values in a previous time-step (Carter, tactile receptors in skin is most sensitive to changes in skin deformation at a certain frequencies, para 79 and Long, constantly and timely changes in tactile feedback, 2.2 Creating Tactile Sensations using Focused Ultrasound, para 3, p.2), except wherein the given angular amount is determined by taking a ratio of each of the unit amplitude complex-valued components of the eigenvector in the current time-step to the corresponding set of complex values in the previous time-step.
An Official Notice is taken that fade-in and fade-out, i.e., a ratio of the quantity amount between the current time and the previous time, used in calculating the timely changing of the quantity amount is notoriously well-known in the art for avoiding an interrupt uncomfortable change sensed by human being.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the ratio of the quantity amount between the current time and the previous time used in calculating the timely changing of the quantity amount, i.e., fade-in and fade-out, as taught by the well-known in the art, to the given angular amount and the unit amplitude complex-valued components of the eigenvector in the current time-step and corresponding set of complex values in the previous time-step in the method, as taught by the combination of Carter and Long, for the benefits discussed above.
Claim 28: the combination of Carter and Long further teaches, according to claim 28 above, wherein the time-varying pressure field reduces multiple frequency sound waves traveling along collinear vectors for nonlinearity to build in amplitude (Carter, weak portion remained due to interference traveling of the ultrasonic waves in the air, para 27; in different frequencies range such as between 0.1 Hz and 500Hz, or 200Hz and 300Hz, etc., para 43-44; multiple frequencies generated, para 90 and Long, nonlinearity in equation 8, related to the at least squared offset in equation 8; destructive interference utilized to discriminate the unwanted mutual exclusion such as noise caused by constructive interference, p.5, col 1, para 4).
Claim 29: the combination of Carter and Long further teaches, according to claim 28 above, at least one of the plurality of transducers reconstructs a Fourier-series representation of a desired waveform for a given time interval (Long, a 3D wavefunction diffraction in equation 5 by using the FFT algorithm for acceleration, 3.1 Waveform Synthesis Algorithm, p.3, equation 4-5).
Claim 30: the combination of Carter and Long further teaches, according to claim 29 above, wherein each of the at least one of the plurality of transducers emits multiple frequencies (Carter, a frequency between 0.1 Hz and 500Hz, or between 200Hz and 300Hz, as modulation frequency, para 43-44, and inherently modulated with ultrasonic frequency, i.e., emits multiple frequencies; two or more different frequencies produced, para 90, and Long, the ultrasound has to be modulated at a frequency which corresponds to a peak sensitivity of the tactile receptors, p.2, col 2, para 1).
Claim 31: the combination of Carter and Long further teaches, according to claim 30 above, wherein an optimization scheme is used to group the multiple frequencies (Carter, using two or more frequencies to generate acoustic waves, para 90; these frequencies for most sensitive to changes in skin deformation, para 103, i.e., optimization in tactile feedback) and associated amplitudes to maximize power from the at least one of the plurality of transducers (Carter, achieving a constructive interference for generating large amount corresponding to large eigenvalues related to relative amplitudes and phases, para 15; constructive areas of the acoustic field being strong enough for hand to feel, para 27 and Long, constructively interfering for high amplitude requirements, p.5, col 1, para 2).
Claim 32: the combination of Carter and Long further teaches, according to claim 30 above, wherein the multiple frequencies are close together in Hz (Carter, two or more frequencies of the acoustic field, para 90; the frequencies between 0.1 Hz to 500Hz, or from 200Hz to 300Hz, para 43-44 and Long, 200Hz low frequency modulation, 3.4 Modulation Efficiency, or other frequency for a peak sensitivity of the tactile receptions, p.2, col 1, the last para and p.2, col 2, para 1).
Claim 33: the combination of Carter and Long further teaches, according to claim 30, wherein the multiple frequencies assist in minimizing high-pass parametric audio (Carter, two or more frequencies of the acoustic field, para 90, and inherently hiding an audio signal by using parametric encoding and decoding, e.g., ultrasonic decoding happens in air, other than parametric audio signal processing).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (above) and in view of reference Pellegrini et al. (US 20050226437 A1, hereinafter Pellegrini).
Claim 24: the combination of Carter and Long further teaches, according to claim 21 above, v) using an approach to reduce communication between at least two of the plurality of transducers to be able to contribute to the same control point in the acoustic field (using a high power of the transducer to overcome acoustic wave varying spatially due to attenuation and propagation through space, para 106, which should be reduced for high efficiency, para 41), except by using a pseudorandom phase approach.
Pellegrini teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-17 and a system in fig. 1 and method in the disclosure, para 9, abstract) and wherein using a pseudorandom phase approach is disclosed (pseudo-random phase is applied, para 30) for benefits of improving efficiency of emitting ultrasound remotely (overcoming significant attenuation due to distances, para 30) so that accurately and continuously determining relative position of the transducers can be achieved (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the using the pseudorandom phase approach in emitting ultrasound waveform, as taught by Pellegrini, to the approach for reducing communication between at least two of the plurality of transducers to be able to contribute to the same control point in the acoustic field, as taught by Carter, for the benefits discussed above.
Claim 25: the combination of Carter and Pellegrini further teaches, according to claim 24 above, wherein the pseudorandom phase approach is a synchronized pseudo-random binary sequence (Pellegrini, the ultrasound from the speakers 7a and 7b used for detecting relative position of the 7a and 7b to the microphone receiver 8 in fig. 1 and thus, synchronization is inherency with respect to the microphone 8 for accurately determining the position of the speakers 7a/7b) that requires communication between at least two of the plurality of transducers to initialize and synchronize (Carter, based on synchronized clock, para 91 and Pellegrini, the two speakers 7a/7b to the microphone 8 in fig. 1).
Claim 26: the combination Carter and Pellegrini further teaches, according to claim 25 above, once initialized, the synchronized pseudo-random binary sequence is applied to each of the plurality of control point through time (Carter, initial phase and amplitude at each control point are determined at step 20 in fig. 1 and at step 48 in fig. 3, and Pellegrini, a location of the microphone as the control point to receive the ultrasounds from the speakers 7a/7b in fig. 1), by choosing to walk either in negative or positive phase angle depending on the bits of the pseudo-random binary sequence (Pellegrini, the head rotated around the user’s head in one direction, and another direction, i.e., positive and negative angles inherently with respect to center line of the user to the microphone position in fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654